USCA4 Appeal: 22-6523      Doc: 5        Filed: 08/26/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6523


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DEVEN’ER J. GRICE,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. John A. Gibney, Jr., Senior District Judge. (3:17-cr-00093-JAG-EWH-1;
        3:20-cv-00771-JAG-EWH)


        Submitted: August 23, 2022                                        Decided: August 26, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Deven’er J. Grice, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6523         Doc: 5      Filed: 08/26/2022      Pg: 2 of 2




        PER CURIAM:

               Deven’er J. Grice seeks to appeal the district court’s order dismissing as untimely

        his 28 U.S.C. § 2255 motion. See Whiteside v. United States, 775 F.3d 180, 182-83 (4th

        Cir. 2014) (en banc) (explaining that § 2255 motions are subject to one-year statute of

        limitations, running from latest of four commencement dates enumerated in 28 U.S.C.

        § 2255(f)). The order is not appealable unless a circuit justice or judge issues a certificate

        of appealability. 28 U.S.C. § 2253(c)(1)(B). A certificate of appealability will not issue

        absent “a substantial showing of the denial of a constitutional right.”           28 U.S.C.

        § 2253(c)(2). When, as here, the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the motion states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Grice has not made

        the requisite showing. Accordingly, we deny a certificate of appealability and dismiss the

        appeal. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




                                                      2